Citation Nr: 1108546	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1987 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in December 2005.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded by the Board for further procedural and evidentiary development in June 2008 and April 2010.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review. 
 

FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect any complaints of, treatment for, or reference to a left hip disorder.

2.  The first evidence of record reflecting the Veteran's complaint of hip pain is reflected in a December 2003 VA treatment record.

3.  The only medical opinions of record addressing the etiology of the Veteran's left hip disorder fail to find that his left hip disorder is either secondary to or aggravated by his service-connected bilateral knee disabilities.



CONCLUSION OF LAW

The criteria for service connection for a left hip disorder, to include as secondary to service-connected bilateral knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in January 2004, which explained the criteria for establishing service connection as the result of a service-connected disability, and which was sent prior to the initial adjudication of the Veteran's claim.

Regarding VA's duty to assist, the Veteran's service, VA, and private treatment records have been obtained, as well as his records related to his Social Security Administration (SSA) disability benefits claim, and there are no records identified by the Veteran as relevant that were not obtained.  Moreover, the Veteran testified at an RO formal hearing, and he was offered an opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also afforded a relevant VA examination, and VA opinions regarding the etiology of the Veteran's left hip disorder were obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or to the extent a non-service connected disability is increased in severity by a service connected disability.  38 C.F.R. § 3.310(a) (2010).

A review of the record reflects that the Veteran's left hip disorder service connection claim stems from his assertion that he has back and hip pain resulting from his service-connected bilateral knee disabilities.  

The Veteran's service treatment records fail to reference any complaints of or treatment for a left hip disorder, and no hip abnormalities were noted at separation nor reported by the Veteran in his corresponding medical history report.  

The first reference to the Veteran's hip discomfort is reflected in December 2003 VA treatment records, at which time the Veteran was noted to have lower back pain with increased pain in his left hip, and the treatment records appear to assess the Veteran's reported hip pain as a result of sciatic pain stemming from his lower back disorder.  A February 2004 VA treatment record notes an assessment of lower back pain with mild bilateral iliac crest [pain], and the Veteran received a steroid injection in his right hip to treat his pain.  A December 2004 VA treatment record reflects the Veteran's report of experiencing left-sided pain from his back to his knee.  An April 2005 private rheumatology treatment record reflects that the Veteran reported pain on left hip abduction, and an assessment of osteoarthritis related to the Veteran's various orthopedic complaints was noted.

The Veteran testified at an RO personal hearing in December 2005, at which time he reported that his VA physicians had advised him that his hip pain was a result of his altered gait due to his knee disabilities.  An April 2007 VA treatment record notes that the Veteran reported tenderness to palpation of his hips and on external and internal abduction.  

The Veteran was afforded a VA examination in August 2009 to address, inter alia, the etiology of any currently diagnosed hip disorder.  During the examination, the Veteran reported that his left hip pain began in approximately 2002, with no preceding specific hip injury, and that his hip pain had been alleviated in the past by steroidal injections.  A physical examination of the Veteran's left hip, including range of motion testing, revealed no limitation of hip flexion and some limitation of hip abduction, as defined for VA purposes.  See 38 C.F.R. § 4.71a, Plate II (2010) (defining the range of normal hip flexion from 0 to 125 degrees and hip abduction from 0 to 45 degrees).  Additionally, left hip x-rays taken in conjunction with the examination were interpreted to reveal no abnormalities.  Based on the Veteran's report that his hip pain had been alleviated by steroidal injections, the physical examination findings, and the normal left hip x-rays, the examiner diagnosed the Veteran with greater trochanteric bursitis of the left hip and opined that it was less likely than not that the Veteran's left hip disorder was related to his bilateral knee disabilities.  In support of this opinion, the examiner cited the Veteran's normal tandem gait observed during the VA examination, indicating that the Veteran did not have an altered gait that would result in increased stress to the iliotibial (IT) band of the left greater trochanter.   

In an April 2010 addendum medical opinion, a VA physician reviewed the Veteran's claims file, including the 2009 VA examination report, and opined that it was less likely than not that the Veteran's left trochanteric bursitis is caused by or permanently aggravated by his service-connected bilateral knee disability.  In support of this opinion, the physician stated that the Veteran's normal tandem gait observed during his 2009 VA examination would not create increased stress on either the IT band or the tissue running over the greater trochanter.  The physician further noted that the Veteran's left knee was assessed as normal during the 2009 VA examination, and his right knee was noted to have only mild degenerative changes.   Thus, the combination of a normal left knee, mildly arthritic right knee, and normal gait would not combine to create or contribute to a permanent worsening of the Veteran's left hip disorder.

After reviewing the evidence of record, the Board does not find any evidence to support a theory that the Veteran's currently diagnosed left hip disorder is directly attributable to service.  The Veteran reported no hip pain during service nor after his discharge from service until 2003.  Moreover, during his 2005 RO formal hearing, the Veteran reported the onset of his hip pain in 2002, and treatment records and VA examination reports of record prior to 2002 fail to reference any reports of hip pain.  Thus, as the Veteran's hip disorder manifested many years after service, the evidence fails to suggest a basis for awarding service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

With regard to the Veteran's claimed theory of entitlement, that his altered gait due to his service-connected bilateral knee disabilities has resulted in or contributed to his current left hip disorder, the Board finds that the evidence of record also fails to support this theory.   While the Veteran is competent to report his left hip symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the Veteran himself, as a lay person, is not medically qualified to relate his hip disorder to his service-connected knee disabilities, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay persons, such as the Veteran, are not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation).  

Moreover, the Veteran's treatment records fail to reflect any notations or medical opinions suggesting such a causal relationship, and the only medical opinions of record addressing the etiology of the Veteran's left hip disorder specifically find it less likely than not that the Veteran's knee disabilities have caused or contributed to his left hip disorder.  The Board further notes that these medical opinions both reflect that the physicians reviewed of the Veteran's claims file before offering these medical opinions, and both medical opinions were supported by detailed rationales.  Accordingly, the Board finds these opinions should be afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion);  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this appeal, including the Veteran's contention that his hip disorder is the result of an altered gait due to his service-connected knee disabilities, as well as the lay statements provided by the Veteran's spouse and friends reporting their observation of the Veteran limping.  The Board further notes that the individuals reporting their observation of the Veteran's altered gait are competent to do so.  See Layno, 6 Vet. App. at 469-71.  While the treatment of record includes some references in 2007 to the Veteran's gait disturbance due to his nonservice-connected lower back disorder, the majority of the treatment records assessing the Veteran's gait note it to be normal, including treatment records and VA examination reports from January 1998, December 2003, June 2004, January 2005, August 2005, and August 2009.  Thus, while the majority of the treatment of record fails to reflect evidence of an altered gait, the Veteran's altered gait observed in 2007 was attributed to the Veteran's nonservice-connected lower back disorder.  Furthermore, the 2010 VA opinion addressing the etiology of the Veteran's left hip disorder specifically found it less likely than not that the current severity of the Veteran's bilateral knee disabilities, as assessed during his 2009 VA examination, would result in or contribute to his left hip disorder.

Accordingly, given the evidence of record reflecting that the Veteran developed his current left hip disorder many years after service, and the VA medical opinions of record failing to find that the Veteran's left hip disorder is related to or aggravated by his knee disabilities, the Board concludes that a basis for awarding direct or secondary service connection for the Veteran's left hip disorder has not been presented.  Thus, the Veteran's appeal is denied.


ORDER

Service connection for a left hip disorder, to include as secondary to service-connected bilateral knee disabilities, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


